Citation Nr: 1043876	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for acute myeloid leukemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the Veteran's claim for service connection 
for acute myeloid leukemia (AML).  In December 2008, the Board 
remanded the claim for additional development. 

In April 2008, the Veteran provided testimony before the 
undersigned at a hearing at the Central Office; a transcript is 
of record. 


FINDING OF FACT

The Veteran's acute myeloid leukemia was not caused or aggravated 
by his service.


CONCLUSION OF LAW

Acute myeloid leukemia was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has acute myeloid leukemia (AML) as a 
result of his service.  Specifically, a review of his testimony 
from his hearings, held at the RO in March 2007, and at the 
Central Office in April 2008, shows that he testified to the 
following: during service in Saudi Arabia, between October 1990 
and February 1991, he was exposed to smoke from fires that had 
been set with diesel fuel, which contained harmful chemicals that 
included benzene; the purpose of the fires was to burn human 
waste from the latrines; his military occupation specialty was 
combat medic, and he was assigned to a tank battalion as a 
platoon medical sergeant; he did not physically handle the diesel 
fuel, but he was in charge of those who did; chemical alarms went 
off about ten times while he was in Saudi Arabia; a private 
doctor had told him that there had been an increase in patients 
with ALM who had served in the Persian Gulf.  He has also 
asserted that he was exposed to a certain type of paint 
("CARC") on vehicles which may have caused his acute myeloid 
leukemia, but that he did not paint any vehicles.  He denied any 
significant post-service exposure to harmful chemicals.  

The Board initially notes that in December 2008, the Board 
remanded this claim and directed that the Veteran's service 
treatment reports for the period from September 1975 to September 
1978 be obtained, that the Veteran be contacted and requested to 
further detail his alleged exposure to chemicals during service, 
that an attempt be made to verify his inservice chemical 
exposure, and that the Veteran be afforded an examination for his 
AML, to include obtaining an etiological opinion.  In January 
2009, the Appeals Management Center sent the Veteran a duty-to-
assist letter in compliance with the Board's remand.  In March 
2009, his personnel file was obtained.  In May 2009, the National 
Personnel Records Center stated that it did not have any 
additional service treatment reports for the Veteran.  In May 
2009, a memorandum was issued in which it was determined that 
service treatment reports for the period from September 1975 to 
September 1978 were not available, and that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  
In June 2009, the Veteran was afforded an examination.  The 
examination report shows that the examiner stated that the 
Veteran's C-file had been reviewed, and that an etiological 
opinion was provided that is accompanied by a sufficient 
rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  Given 
the foregoing, there is no basis to find that this report is 
inadequate, or that a remand for another opinion is required.  
See 38 C.F.R. § 3.159(d) (2010).  Finally, to the extent that 
there does not appear to have been an attempt to verify chemical 
exposure with the service department, in its remand, the Board 
did not specify how this was to be done.  The Veteran's testimony 
has been found to be credible and his exposure to smoke from burn 
pits and CARC paint on vehicles is conceded; he has not alleged 
that he received any relevant treatment during service, or that 
any relevant service records exist that have not been associated 
with the claims file.  Therefore, any further development would 
amount to a fishing expedition, which is not contemplated under 
the duty to assist.  See 38 U.S.C.A. § 5103A(b),(c) (West 2002 & 
Supp. 2008); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois 
v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Under the circumstances, the Board finds that there has been 
substantial compliance with its remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  See 38 C.F.R. § 3.303(d).  In addition, certain 
chronic diseases, including leukemia, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment reports do not show any relevant 
complaints, treatment, findings, or diagnoses.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2005 and 2009.  This evidence 
includes reports from the Carolinas Health Care System which show 
that in July 2005, the Veteran was determined to have acute 
myeloid leukemia, and that he received treatment for this 
disorder thereafter; his disorder was characterized as "in 
remission" as of at least November 2005.
 
In December 2008, the Board remanded this claim inter alia in 
order to afford the Veteran an examination, and to obtain an 
etiological opinion.  

The report of that examination, dated in June 2009, shows the 
following: the examiner indicated that the Veteran's C-file had 
been reviewed.  The Veteran reported that while he was in Saudi 
Arabia, chemical alarms had gone off about ten times and the 
troops had to "go to mask" for five to ten minutes, and on one 
occasion, 30 minutes.  He was noted to state that while in Iraq 
he was exposed to burning diesel fuel nearby, and that, "This is 
the extent of his chemical exposure history which was obtained 
from the veteran."  The report notes that the Veteran's AML had 
been in remission for over two years, and that he was not on 
medication for leukemia.  The examiner provided a history of the 
Veteran's symptoms, and concluded that the Veteran's AML was 
"less likely as not (less than 50/50 probability) caused by or a 
result of" the Veteran's military service.  The examiner 
explained that the Veteran was first diagnosed with AML in 2005, 
that the etiology of AML is unknown, that he did not give a 
history of excessive exposure to toxic fumes or to chemicals, and 
that, "to relate his experience in the Persian Gulf to his 
leukemia occurring about 14 yrs [years] later requires 
considerable speculation.  There is no evidence in the medical 
record of chemical exposure other than what is in the hx 
[history]."  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show treatment for AML.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  The earliest medical evidence to show AML 
is dated in 2005.  This is a period of about 10 years following 
service.  This lengthy period without treatment is evidence that 
there was not a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence to show that 
AML is related to the Veteran's service.  In this regard, the 
only competent opinion of record is the June 2009 VA opinion, and 
this opinion weighs against the claim.  There is no competent 
evidence to show that leukemia became disabling to a compensable 
degree within one year of separation from active duty.  See 38 
C.F.R. §§ 3.307, 3.309.  

 The Board has also considered the applicability of 38 C.F.R. 
§ 3.317 pertaining to certain disabilities occurring in Persian 
Gulf veterans.  However, in this case there is no competent 
evidence to show that the Veteran has an undiagnosed illness or a 
medically unexplained chronic multisymptom illness; he is shown 
to have a diagnosed disorder: acute myeloid leukemia.  He 
therefore is not shown to have a "qualifying chronic disability" 
involving any claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching this decision, the Board has considered the articles 
submitted in support of the claim.  A March 2003 article from the 
Gulf War Review states that the National Academy of Sciences, 
Institute of Medicine (IOM) determined that there is "sufficient 
evidence of an association" between benzene and acute leukemia.  
An article from the internet ("Gulflink") discusses the 
occurrence of illnesses in soldiers in a maintenance unit who 
painted vehicles with a chemically-resistant paint ("CARC").  
The article states that CARC is not responsible for many of the 
symptoms of undiagnosed illnesses of some Gulf War veterans, that 
the paint contains no carcinogenic or cancer-causing agents, that 
people who inhale high concentrations of CARC during spray 
painting operations may develop watery eyes, coughing, and 
shortness of breath, and that long-term exposure may lead to 
respiratory problems.  The Veteran has also submitted an article 
pertaining to a soldier ("M.B.") who did not serve with the 
Veteran, but who served in Iraq for a year, and who was 
discharged in 2006 and developed AML shortly after his discharge, 
as well as statements from that M.B.'s widow, who argues that his 
AML was caused by "chemical exposure" (not otherwise specified 
or detailed) in Iraq.  An article from "gulfwarchemicals.com" 
(the website indicates that it is maintained by M.B.'s widow) 
states that it is an excerpt from research done by Dr. T.G., and 
that there is a strong association with exposure to benzene and 
bone marrow abnormalities, including AML.  Finally, an article 
taken from the CNN (Cable News Network) internet site, dated in 
December 2009, states that, "the military is backing off its 
previous position and acknowledging that some troops  exposed to 
the burning of refuse on military bases could be susceptible to 
long-term health effects."  

However, the submitted articles are so general in nature, and 
nonspecific to the appellant's case, that the Board finds that 
they carry insufficient probative weight to warrant a grant of 
the claim.  In this regard, the CNN article only discusses eye 
and respiratory symptoms in association with exposure to burn 
pits, with no mention of leukemia.  To the extent that it is 
argued that the Veteran's AML is due to toxic chemical exposure 
in 1990-1991, the Veteran was diagnosed with AML in 2005, and 
none of the articles indicates that the latent period for the 
development of AML due to toxic chemical exposure may be as long 
as 14 years.  In addition, the articles from Gulf War Review and 
Gulflink were presumably reviewed by the June 2009 VA examiner, 
who provided a sufficient rationale for his conclusion and 
indicated that he had reviewed the Veteran's C-file.  The June 
2009 VA opinion is therefore considered to be highly probative 
evidence against the claim.  See Neives-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) ; Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In summary, none of the articles show that the 
etiological relationship between exposure to burn pit fumes 
and/or CARC paint on vehicles, and AML, is of such a degree of 
certainty that, under the facts of this case, it provides 
sufficiently probative medical evidence demonstrating a causal 
relationship between AML and service to warrant a grant of the 
claim.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claim for service connection must be denied.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that AML was 
caused by exposure to toxic fumes and chemicals during service 
between 1990 and 1991.  The Veteran does not argue that he had 
any inservice symptoms; he has testified that he was exposed to 
fumes from burn pits between 1990 and 1991, and vehicles painted 
with CARC paint, and that he was first diagnosed with AML in 
2005.  He testimony is found to be credible.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of ALM, or to 
state whether this condition was caused by service, to include as 
due to exposure to benzene or other chemicals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the post-
service medical records do not show any relevant treatment prior 
to 2005, and there is no competent evidence of a nexus between 
AML and the Veteran's service, to include as due to exposure to 
toxic chemicals or fumes, or CARC paint on vehicles.  Given the 
foregoing, the Board finds that the post-service medical evidence 
outweighs the Veteran's contentions to the effect that he has AML 
that is related to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2005 and 
January 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


